 Case 1:16-cv-00149-RJJ-PJG ECF No. 91 filed 09/24/19 PageID.703 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


GREGORY GRAHAM,

               Plaintiff,
                                                             CASE NO. 1:16-CV-149
v.
                                                             HON. ROBERT J. JONKER
MATTHEW TURNER,

               Defendant.
                                        /

                            ORDER APPROVING AND ADOPTING
                             REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Green’s Report and Recommendation in this

matter (ECF No. 86) as well as Defendant’s Objection (ECF No. 90). Under the Federal Rules of

Civil Procedure where, as here, a party has objected to portions of a Report and Recommendation,

“[t]he district judge . . . has a duty to reject the magistrate judge’s recommendation unless, on de

novo reconsideration, he or she finds it justified.” 12 WRIGHT, MILLER, & MARCUS, FEDERAL

PRACTICE AND PROCEDURE § 3070.2, at 381 (2d ed. 1997). Specifically, the Rules provide that:

               [t]he district judge must determine de novo any part of the
               magistrate judge’s disposition that has been properly objected to.
               The district judge may accept, reject, or modify the recommended
               disposition; receive further evidence; or return the matter to the
               magistrate judge with instructions.
 Case 1:16-cv-00149-RJJ-PJG ECF No. 91 filed 09/24/19 PageID.704 Page 2 of 5



FED R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the

Report and Recommendation itself; and Plaintiff’s objections. After its review, the Court finds

that Magistrate Judge Green’s Report and Recommendation is factually sound and legally correct.

       Plaintiff first objects that the Report and Recommendation fails to apply the correct

standard for reviewing motions under Rule 56. The Court finds no basis for this claim. On the

contrary, the Report and Recommendation correctly sets out the applicable law—a portion of

which is that a reviewing court must view the evidence in the light most favorable to the non-

moving party. The Magistrate Judge then properly applied that standard of review. Among other

things this meant that the Magistrate Judge accepted, for purposes of evaluating the motion,

Plaintiff’s contention that no verbal instruction to stop fighting was given before Defendant Turner

deployed his taser—a contention that Defendant Turner strongly disputes.

       The remainder of Plaintiff’s first objection leads into the second, which is that the

Magistrate Judge erred in finding that there was no genuine issue of material fact as to the

subjective intent of Defendant Turner. Here too, the Court finds Plaintiff’s objections to be

unpersuasive. The Eighth Amendment embodies a constitutional limitation on the power of the

States to punish those convicted of a crime. Punishment may not be “barbarous” nor may it

contravene society’s “evolving standards of decency.” See Rhodes v. Chapman, 452 U.S. 337,

345-46 (1981); Trop v. Dulles, 356 U.S. 86, 101 (1958). The Eighth Amendment also prohibits

conditions of confinement which, although not physically barbarous, “involve the unnecessary and

wanton infliction of pain.” Rhodes, 452 U.S. at 346. Among unnecessary and wanton infliction

of pain are those that are “totally without penological justification.” Id.



                                                  2
 Case 1:16-cv-00149-RJJ-PJG ECF No. 91 filed 09/24/19 PageID.705 Page 3 of 5



       Plaintiff’s claim involving the use of a taser must be analyzed under the Supreme Court

cases authorizing appropriately limited use of force against prisoners. This analysis, furthermore,

must be made in the context of the constant admonitions by the Supreme Court regarding the

deference that courts must accord to prison or jail officials as they attempt to maintain order and

discipline within dangerous institutional settings. See, e.g., Whitley v, Albers, 475 U.S. 312, 321-

22 (1986). Generally, restrictions and harsh conditions of confinement are not necessarily cruel

and unusual punishment prohibited by the Eighth Amendment. Rhodes, 452 U.S. 347. The

Supreme Court has held that “whenever guards use force to keep order,” the standards enunciated

in Whitley, 475 U.S. 31, should be applied. Hudson v. McMillian, 503 U.S. 1, 7 (1992); see also

Wilkins v. Gaddy, 130 S. Ct. 1175, 1178-79 (2010). Under Whitley, the core judicial inquiry is

“whether force was applied in a good-faith effort to maintain or restore discipline, or maliciously

and sadistically to cause harm.” Hudson, 503 U.S. at 6-7; Wilkins, 130 S. Ct. at 1178.

        In determining whether the use of force is wanton and unnecessary, the court should

evaluate the need for application of force, the relationship between that need and the amount of

force used, the threat “reasonably perceived by the responsible officials,” and any efforts made to

temper the severity of the forceful response. Hudson, 503 U.S. at 6-7 (citing Whitley, 475 U.S. at

321); accord Griffin v. Hardrick, 604 F.3d 949, 953-54 (6th Cir. 2010); McHenry v. Chadwick,

896 F.2d 184 (6th Cir. 1990). The Sixth Circuit has remarked that “[t]he issue is therefore not

whether the use of force was absolutely necessary in hindsight, but ‘whether the use of force would

plausibly have been thought necessary, or instead evinced such a wantonness with respect to the

unjustified infliction of harm as is tantamount to a knowing willingness that it occurred.’” Griffin,

604 F.3d at 954 (quoting Whitley, 475 U.S. at 321).




                                                 3
    Case 1:16-cv-00149-RJJ-PJG ECF No. 91 filed 09/24/19 PageID.706 Page 4 of 5



        The Magistrate Judge understood all of this, of course, and cited to this authority in his

Report and Recommendation. And after de novo review, the Court agrees with the Magistrate

Judge that Plaintiff has failed to present a genuine issue of material fact on the issue of excessive

force.1 Under the circumstances presented, the Court concludes that no rational trier of fact could

find for Plaintiff.

        Defendant Turner had a strong penological justification for breaking up what everyone

admits was an ongoing fight between two prisoners, including Plaintiff Graham. And it is plain

that Defendant Turner deployed his taser to break up that fight. The injuries that resulted to

Plaintiff, in the main, stem not from the taser, but from the other prisoner. The undisputed record,

therefore, demonstrates a classic case where a corrections officer needed to respond to a crisis

situation in the heat of the moment. And nothing in the video or the rest of the record demonstrates

a genuine issue of material fact regarding whether Defendant Turner acted maliciously or

sadistically for the purpose of unjustifiable infliction of pain and suffering when he deployed the

taser. To find otherwise on this record would mean virtually every injury suffered by a prisoner

at the hands of a corrections officer who is attempting to break up a fight would constitute a

violation of the Eight Amendment’s prohibition on cruel and unusual punishment.




1
  Plaintiff’s third objection asserts that the Court should conclude that that subjective intent
component does not apply to convicted inmates bringing Eighth Amendment excessive force
claims. Plaintiff likens his case to a Supreme Court decision evaluating a Section 1983 claim from
a pretrial detainee under the Due Process clause of the Fourteenth Amendment. Plaintiff in this
case is not a pretrial detainee, and his claim arises under the Eighth Amendment. This Court is
bound by published Sixth Circuit authority that has repeatedly concluded, as recently as this past
year, that convicted prisoners bringing excessive force claims must satisfy both an objective and a
subjective component to make out an Eighth Amendment excessive force claim. See Hopper v.
Phil Plummer, 887 F.3d 744, 752 (6th Cir. 2018) (citing Williams v. Curtin, 631 F.3d 380, 383).
                                                 4
 Case 1:16-cv-00149-RJJ-PJG ECF No. 91 filed 09/24/19 PageID.707 Page 5 of 5



                                       CONCLUSION

         ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 86) is APPROVED AND ADOPTED as the Opinion of the Court.

         IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment (ECF No.

73) is GRANTED.

         The Court discerns no good-faith basis for appeal of this matter.   See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C. § 1915(a)(3).

         This case is DISMISSED.




Dated:      September 24, 2019             /s/ Robert J. Jonker
                                           ROBERT J. JONKER
                                           CHIEF UNITED STATES DISTRICT JUDGE




                                              5
